Title: To James Madison from Henry Hager and Others, 4 October 1814 (Abstract)
From: Hager, Henry
To: Madison, James


        § From Henry Hager and Others. 4 October 1814, Albany. “The undersigned beg leave respectfully and earnestly to solicit the appointment of first lieutenant in the 13th: Regiment of Infantry or any other Regiment in the U.S. service for Mr. Frederick Hagadorn of the County of Schoharie or for such other appointment of lieutenant or Ensign in the Army as may be Conferred. This Recommendation proceeds from a perfect conviction of the fitness and Capacity of this young gentleman for this office, and that he will distinguish himself in the Service for Courage, vigilance and fidelity.”
      